Duckworth, Chief Justice.
Since the grant of certiorari in this case, we have heard arguments of counsel, and upon further and more careful consideration we have concluded that the allegations of the petition were sufficient to withstand the demurrer, and that the Court of Appeals did not err in so holding. Accordingly, the writ of certiorari was inadvertently granted and the same is dismissed. Carter v. Atlanta Life Ins. Co., 180 Ga. 419 (179 S. E. 80); First Nat. Bank of Atlanta v. Williams, 191 Ga. 611 (13 S. E. 2d 361).

Certiorari dismissed.


All the Justices concur, except Wyatt, P. J., not participating.